



image2a.jpg [image2a.jpg]
CO R P O RA TI O N


1550 Market St, Suite 500
Denver, CO 80202
Telephone 509.459.6100
Fax 509.325.7324


9.18.2020


Dear Judith Jarvis,


On behalf of RLH Corporation we are delighted to offer you the promotion to the
position of EVP, General Counsel and Officer for RLH Corp- Coral Springs
effective 9.21.2020. The following outlines the details of our offer. If these
terms are satisfactory, please accept this letter as indicated below on or
before 9.21.2020.


ASSUMPTION OF DUTIES: Your start date will be 9.21.2020. You will initially
report to Chief Executive Officer and your work location will be RLH Corp -
Coral Springs.


ANNUAL BASE SALARY: Your initial annual salary is $225,000 subject to normal
withholdings and payroll taxes. Our company's pay periods run on a biweekly
basis. Your position is a salaried overtime exempt position. This means that you
are paid a guaranteed salary to perform the duties of your position and are not
eligible for overtime.


SHORT TERM INCENTIVE BONUS: In addition to your annual salary, you may be
eligible to earn a bonus if you are continuously and actively employed
throughout the applicable bonus period, and if you meet the other requirements
outlined in the Corporate Bonus Plan, as may be amended from time to time. Your
current posit ion has a target bonus of 60%. A copy of the bonus plan will be
provided to you. Any bonus you earn for your 1st year of employment will be
prorated for the number of months of the year you are employed by the Company.


LONG TERM INCENTIVE: You may be eligible for a target potential of 60% of your
annual salary in the form of restricted stock units ("RSUs") or such other form
of equity as the Compensation Committee of the RLH Board of Directors
("Compensation Committee") may determine from time to time. Details and timing
of annual grants are at the sole discretion of the Compensation Committee, but
are typically awarded in the first quarter of the year, under the Company's 2015
Stock Incentive Plan, or such successor plan as may be then in effect. RSUs are
subject to availability of shares within the plan.


PERFORMANCE MANAGEMENT: RLH will assess your performance against defined
Company, Department and Individual Goals on a regular basis. RLH may increase
your salary based upon evaluation tools and other factors.


SEVERANCE BENEFITS: UPON TERMINATION WITHOUT CAUSE: If the Company terminates
your employment without Cause (defined below), the Company will pay you
severance in an amount equal to on e-half (1/2) your base annual salary for the
t hen current fiscal year. Severance will be made as salary continuation
payments made at the Company's regular payroll intervals, and continuing for a
period of not more than six (6) months; provided, however, that the first
payment will be made on the first payroll date following the Company's timely
receipt of an effective release, as described below, that has become irrevocable
(the "first payment date"), and the final payment will made not be later than
March 15 of the calendar year following the calendar year of your termination
(the "final payment date" ).








--------------------------------------------------------------------------------



image1a.jpg [image1a.jpg]
CORPORATION


1550 Market St, Suite 500
Denver, CO 80202
Telephone 509.459.6100
Fax 509.325.7324
LOYALTY, NONDISCLOSURE OF CONFIDENTIAL INFORMATION: By accepting this offer, you
agree that you will act at all times in the best interest of RLH. You also agree
that, except as required for performance of your work, you will not use,
disclose or publish any Confidential Information of RLH either during or after
your employment, or remove any such information from the Company's premises.
Confidential Information includes, but is not limited to, lists of actual and
prospective customers and clients, financial information, projections, operating
procedures, budgets, reports, business or marketing plans, compilations of data
created by RLH or by third parties for the benefit of RLH. Your confidentiality
obligations are further set forth in RLH's Confidentiality and Proprietary
Rights Agreement, which is incorporated herein by reference and a condition of
employment with RLH.


COMPLAINT RESOLUTION: By accepting this offer with RLH, you also agree to
continue to familiarize yourself with its policies, including its policies on
equal opportunity and anti-harassment, and to promptly report to the appropriate
RLH supervisors or officers any matters which require their attention.


NATURE OF EMPLOYMENT: As explained to you on the application for employment you
submitted, RLH is an at-will employer. This means that your employment is not
for a set amount of time; either you or the Company may terminate the employment
relationship at any time, with or without cause.


This letter contains all of the terms of your employment with RLH, and
supersedes any prior understandings or agreements, whether oral or in writing.
RLH Corporation reserves the right, subject to limitations and provisions of
applicable law and regulations, to change, interpret, withdraw, or add to any of
its policies, benefits, or terms and conditions of employment at its sole
discretion, and without prior notice or consideration to any associate. The
Company's policies, benefits or terms and conditions of employment do not create
a contract or make any promises of specific treatment.


Judith, we look forward to you continuing your employment with RLH Corp and wish
you a prosperous career here. Please indicate your acceptance of this offer
below.


Sincerely,


Jillian Stelter, Talent Acquisition Strategist




I accept the offer as stated above and will begin my employment on 9.21.2020


Signature:


/s/ Judith A. Jarvis 9/21/2020




Enclosures: John Russell, Chief Executive Officer


